Exhibit 10.144

AMENDMENT TO STOCK PURCHASE AGREEMENT


THIS AMENDMENT TO STOCK PURCHASE AGREEMENT (“Amendment”) is made and entered
into on October 17, 2012, by and among APAX QUARTZ (CAYMAN) L.P. (“Apax”) and
ENDO PHARMACEUTICALS INC., ENDO HEALTH SOLUTIONS INC. (formerly known as ENDO
PHARMACEUTICALS HOLDINGS INC.), and GENERICS INTERNATIONAL (US PARENT) INC.
(collectively, “Endo”). Apax and Endo together are referred to herein as the
“Parties.” Capitalized terms used but not defined herein shall have the meanings
set forth in the Stock Purchase Agreement.


WHEREAS, Apax and Endo are parties to a Stock Purchase Agreement, dated
September 28, 2010 (the “SPA”), pursuant to which Endo acquired the issued and
outstanding shares of Company Stock from Apax;


WHEREAS, under the terms of the SPA, Apax paid, by wire transfer of immediately
available funds, to a separate account specified by the Escrow Agent in the
amount of one hundred million dollars ($100,000,000) (the “Indemnity Escrow
Fund”);


WHEREAS, on March 30, 2012, Endo sent a notice to Apax that it was seeking
indemnification pursuant to its rights under the SPA (the “March Indemnification
Notice”);


WHEREAS, on July 6, 2012, Apax initiated the arbitration captioned Apax Quartz
(Cayman) L.P. v. Endo Pharmaceuticals, Inc. and Endo Pharmaceuticals Holdings,
Inc., 13 122 Y 01616 12, before the American Arbitration Association (the
“Arbitration”), seeking an assessment of the Fair Value of PL Claims in order to
obtain release of certain portions of the Indemnity Escrow Fund;


WHEREAS, on July 30, 2012, Apax initiated the lawsuit captioned Apax Quartz
(Cayman) L.P. v. Endo Pharmaceuticals Inc., Index No. 652635/12, in the Supreme
Court for the State of New York, County of New York, challenging the claims made
in the March Indemnification Notice (the “New York Litigation”); and



--------------------------------------------------------------------------------

Exhibit 10.144

WHEREAS, on even date herewith, the Parties have entered into a Settlement
Agreement and Release (the “Settlement Agreement”) concerning, among other
things, the March Indemnification Notice, the Arbitration, and the New York
Litigation;


NOW, THEREFORE, in consideration of the acts, promises, releases and other
consideration described herein, the receipt and sufficiency of which are
acknowledged by each Party hereto, the Parties agree as follows:


1.Payment from Escrow Account to Apax. Within five (5) business days of the full
execution of this Amendment, Endo shall execute and deliver to the Escrow Agent
a Certificate of Instructions substantially in the form annexed hereto as
Appendix A, directing the Escrow Agent to release $52,000,000 from the Indemnity
Escrow Fund to Apax.


2.    Payment from Escrow Account to Endo. Within five (5) business days of the
full execution of this Amendment, Apax shall execute and deliver to the Escrow
Agent a Certificate of Instructions substantially in the form annexed hereto as
Appendix B, directing the Escrow Agent to release $2,512,182.60 from the
Indemnity Escrow Fund to Endo. Endo shall seek no further indemnification from
Apax for any additional legal fees or expenses for the time period prior to July
31, 2012, except as otherwise provided in Paragraph 1 of the Settlement
Agreement.


3.    Amendment to SPA Section 2.7(b). The sentence found in Section 2.7(b) of
the SPA that reads:
“The fees and expenses of the arbitration panel with respect to (A) the Initial
Valuation Date and the Final Valuation Date shall be paid one-half (1/2) by
Buyer and one-half (1/2) by Seller, and (B) the Optional Valuation Date, to the
extent applicable, shall be paid entirely by Seller.”
Shall be amended and restated to read as follows:
“The fees and expenses of the arbitration panel with respect to the Initial
Valuation Date and the Final Valuation Date shall be paid one-half (1/2) by
Buyer and one-half (1/2) by Seller; and with respect to the Optional Valuation
Date, to the extent applicable, the fees and

2

--------------------------------------------------------------------------------

Exhibit 10.144

expenses of the chair of the arbitration panel and the administrative charges of
the AAA shall be paid one-half (1/2) by Buyer and one-half (1/2) by Seller and
the fees and expenses of each party appointed arbitrator shall be paid by the
respective party that appointed the arbitrator.”
4.    Entire Understanding. This Amendment, along with the SPA, the Escrow
Agreement and the Settlement Agreement, constitute the entire agreement between
the Parties, and is entered into by the Parties without reliance upon any
statement, representation, promise, inducement, or agreement not expressly
contained herein or therein. Other than the claims that are released in
Paragraphs 2 and 3 of the Settlement Agreement or as otherwise expressly set
forth in this Amendment or in the Settlement Agreement, Apax and Endo retain any
and all other rights and privileges they may have arising out of or in
connection with the SPA and the Escrow Agreement.


5.    Confidentiality. The terms and conditions of this Amendment shall be kept
confidential except as reasonably necessary: (a) to obtain legal or accounting
advice; (b) to comply with a court order or lawfully issued subpoena; (c) for
any Party to seek to enforce the terms of this Amendment; (d) to comply with any
securities laws or financial reporting requirements; (e) to inform the Parties’
affiliates; and (f) to conduct future fund-raising; but in all such events, the
Parties will seek to protect the confidentiality of the terms of this Amendment,
including by protective order, confidentiality agreement, or any other
reasonable means available.


6.    No Admission of Wrongdoing. Neither this Amendment nor any negotiations,
discussions, or proceedings connected with it shall be construed as, or be
deemed to be evidence of, (i) an admission of any wrongdoing or liability by
either Party, or (ii) a waiver by either Party of their respective positions
with respect to the construction or interpretation of the SPA.


7.    Incorporation of SPA Article XII. The Parties expressly incorporate the
following sections of Article XII of the SPA into this Amendment: Section 12.1
(Notices); Section 12.3 (Amendment); Section 12.5 (No Third Party
Beneficiaries); Section 12.6 (Assignment); Section 12.7 (Severability);
Section 12.8 (Counterparts and Signature); Section 12.9

3

--------------------------------------------------------------------------------

Exhibit 10.144

(Interpretation); Section 12.10 (Governing Law); Section 12.11 (Remedies); and
Section 12.12 (Submission to Jurisdiction; Waiver of Jury Trial).


8.    Waiver. No breach of any provision of this Amendment can be waived unless
such waiver is in writing and signed by the party waiving same. The waiver of a
breach of any provision of this Amendment shall not be deemed to be a waiver of
any other provision hereof.


9.    Binding on Successors. This Amendment shall be binding on, and inure to
the benefit of, the respective legal representatives, heirs, successors and
permitted assigns of each party hereto.


10.    Costs and Expenses. Each Party shall bear its own costs and expenses
associated with this Amendment and the New York Litigation. The Parties agree to
split equally all American Arbitration Association administrative costs and
arbitrator fees related to the Arbitration.


[Remainder of this page intentionally left blank. Signature page follows.]

4

--------------------------------------------------------------------------------

Exhibit 10.144

IN WITNESS WHEREOF, the individuals signing this Amendment represent that this
Amendment has been finally executed as of the Effective Date and that they have
full authority to execute this Amendment on behalf of the entities for whom they
have executed this Amendment.
APAX QUARTZ (CAYMAN) L.P.
 
ENDO PHARMACEUTICALS INC.
By:
/s/ A W GUILLE
 
By:
/s/ JULIE H. MCHUGH
Its:
Director of General Partner
 
Name:
Julie H. McHugh
 
 
 
Its:
Chief Operating Officer
 
 
 
 
 
 
 
 
ENDO HEALTH SOLUTIONS INC.
 
 
 
By:
/s/ DAVID P. HOLVECK
 
 
 
Name:
David P. Holveck
 
 
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
GENERICS INTERNATIONAL (US PARENT) INC.
 
 
 
By:
/s/ JULIE H. MCHUGH
 
 
 
Name:
Julie H. McHugh
 
 
 
Its:
Chief Operating Officer


5

--------------------------------------------------------------------------------

Exhibit 10.144

Appendix A


October ___, 2012


JPMorgan Chase Bank, National Association
[ADDRESS]
[ADDRESS]
[CITY, STATE ZIP CODE]
Attn: [INSERT]




Re:    Escrow Account No. [_______] among Endo Pharmaceuticals Inc. and
                Apax Quartz (Cayman) L.P., and JPMorgan Chase Bank, National
                    Association, as Escrow Agent (the “Escrow Agent”)


Upon receipt of executed signature pages for both parties identified below,
please distribute $52,000,000.00 by wire transfer to Apax Quartz (Cayman) L.P.
or as Apax Quartz (Cayman) L.P. shall otherwise direct.




Very truly yours,


                        
ENDO PHARMACEUTICALS INC.
By:
 
Name:
 
Its:
 
 
 
APAX QUARTZ (CAYMAN) L.P.
By:
 
Name:
 
Its:
 




6

--------------------------------------------------------------------------------

Exhibit 10.144

Appendix B


October ___, 2012


JPMorgan Chase Bank, National Association
[ADDRESS]
[ADDRESS]
[CITY, STATE ZIP CODE]
Attn: [INSERT]




Re:    Escrow Account No. [_______] among Endo Pharmaceuticals Inc. and
                Apax Quartz (Cayman) L.P., and JPMorgan Chase Bank, National
                    Association, as Escrow Agent (the “Escrow Agent”)


Upon receipt of executed signature pages for both parties identified below,
please distribute $2,512,182.60 by wire transfer to Endo Pharmaceuticals Inc. or
as Endo Pharmaceuticals Inc. shall otherwise direct.




Very truly yours,


                        
ENDO PHARMACEUTICALS INC.
By:
 
Name:
 
Its:
 
 
 
APAX QUARTZ (CAYMAN) L.P.
By:
 
Name:
 
Its:
 




7